Title: [Diary entry: 6 February 1786]
From: Washington, George
To: 

Monday 6th. Thermometer at 36 in the Morning—40 at Noon and 38 at Night. Flying Clouds in the morning with a brisk No. West wind all day and cold though clear after ten oclock. The largest of my Buck fauns which had been missing since friday last came home after dinner with its left hind knee broke & much shivered—supposed to be by a shot. Planting pines in the wilderness on the left of the lawn and spading the ground there to day.